Citation Nr: 0947197	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to 
April 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In February 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In February 2009, the Board remanded this matter to the RO 
for additional development.  This matter is now returned to 
the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent medical evidence reveals that it is as 
likely as not that the Veteran currently has bilateral 
hearing loss related to active military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the Veteran's claim for 
service connection for bilateral hearing loss, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a Veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends that his bilateral hearing loss is 
causally related to in-service noise exposure.  The noise 
exposure occurred, the Veteran maintains, when he was blown 
across a ditch in an explosion in France resulting in 
unconsciousness. He recalls that he essentially could not 
hear for approximately 2 days.  He remembers that his ears 
were bleeding when he came to, and he had ringing in the ears 
for several days.  After this occurred, his hearing acuity 
gradually decreased.  He testified that he was seen by a 
physician shortly after service with ear complaints, but he 
acknowledged that the records were unavailable as the 
physician was deceased.

Service personnel records reflect that the Veteran's military 
occupational specialty was as a heavy truck driver.  His 
medals and awards include the European African Middle Eastern 
Campaign Medal and the World War Victory Medal.

The service treatment records (STRs) are negative for 
complaints associated with the ears, to include any hearing 
impairment.  The Veteran's March 1946 separation physical 
examination revealed whispered voice hearing testing was 
15/15.  Thus, there was no evidence of in-service hearing 
loss.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Post service private and VA medical records from 1985 through 
2008 are of record.  These documents essentially reflect ear 
problems and sensorineural hearing loss in both ears from 
1985.  In 1985, the Veteran reported that he had noticed a 
loss of hearing associated with the feeling of pressure in 
his head for the past several weeks.  In a May 2002 report, 
it was noted that hearing loss had been present for 20 years.  

In a January 2007 statement, a private physician opined that 
the Veteran's severe bilateral sensorineural hearing loss was 
"probably brought on by exposure to loud noise during his 
prior military service."

The Board notes that while the Veteran's medals as listed 
above do not clearly confirm combat exposure, he has 
testified in detail as to exposure to a loud explosion while 
in France.  Evidence on file confirms that he was in France 
for a period of time.  As such, the Board finds that exposure 
to acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154 (West 2002 
& Supp. 2009).

While the Veteran has given conflicting reports as to the 
onset of his hearing loss, at the recent hearing, he insisted 
that his hearing acuity was never the same after the in-
service explosion.  Affording the presumption in favor the 
Veteran, the Board finds that he is competent to report that 
he has had hearing problems since service, which have 
gradually worsened over time.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (the Veteran is competent to describe 
symptoms which he can observe).

A June 2009 VA audiology examination report reflects that the 
Veteran's claim file was reviewed by the examiner.  The 
Veteran complained of hearing loss since 1946 since an 
explosion, affecting both ears.  He reported that the 
explosion produced a temporary hearing loss for several days 
with improvement in his hearing occurring after that.  The 
Veteran reported that he was treated medically for his ear 
conditions in 1946 by a personal physician.  He was currently 
wearing hearing aids.  

Audiometric testing revealed that pure tone decibel 
thresholds were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
70
80
LEFT
70
65
60
70
80
The Veteran's speech discrimination score on the Maryland CNC 
word list were less than 96 percent in the right ear and 100 
percent in the left ear.  A summary of the audiologic test 
results show that the Veteran has a severe mixed-type hearing 
loss of his right ear and a moderately severe mixed-type 
hearing loss of his left ear.  

The VA examiner noted that the Veteran's claims file revealed 
that speech was used to test the Veteran's hearing in 1943 
and 1946.  These test results were within normal limits at 
both of the Veteran's ears for both of those dates.  Speech, 
however, as a stimulus, is not sensitive at detecting a high-
frequency hearing loss.  The Veteran could have passed his 
test and had a high-frequency hearing loss.  A high-frequency 
hearing loss is most often occurring from acoustic trauma or 
a noise-induced hearing loss.  Therefore, the VA examiner 
opined that it is at least as likely as not that the 
Veteran's hearing loss began from loud noise exposure during 
his military duties. 

In this case, the evidence clearly establishes that the 
Veteran has bilateral hearing loss.  The Board also finds 
that the June 2009 VA examiner's opinion provides a nexus 
between the Veteran's current bilateral hearing loss and 
service.  The Board notes that the examiner both reviewed the 
claims file and examined the Veteran prior to rendering his 
opinion.  He provided an opinion consistent with the evidence 
of record, to include the Board's findings noted in the 
February 2009 remand.  Significantly, the opinion of the VA 
examiner is not contradicted by any other medical evidence or 
opinion.  The Board also emphasizes that VA adjudicators are 
not free to ignore or disregard the medical conclusions of VA 
medical professionals, and are not permitted to substitute 
their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 
Vet. App. 66 (1991).

Under the circumstances of this case, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.




ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


